THOMPSON, C.J.
Phyllis E. Davis appeals from the summary denial of her motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). She sought relief based on Heggs v. State, 759 So.2d 620 (Fla.2000). We affirm.
Davis’ motion does not adequately set forth a basis for relief because she has failed to allege that the sentence imposed could not have been imposed under the 1994 guidelines. See Parker v. State, 767 So.2d 532 (Fla. 5th DCA 2000). Accordingly, we affirm the trial court’s order, but without prejudice to Davis’ refiling a facially sufficient rule 3.800(a) motion.
AFFIRMED.
PETERSON and GRIFFIN, JJ., concur.